PER CURIAM.
J. C. appeals the judgment of the probate court committing him to the custody of the Department of Mental Health after a jury determined he was a sexually violent predator. We have reviewed the briefs of the parties and the record on appeal, and we conclude the judgment is supported by sufficient evidence and no error of law appears. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2019).